Citation Nr: 9934860	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 4, 1976 to 
September 01, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision, in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a nervous disorder.  The 
Board remanded this case in September 1998 in order to 
clarify the designation of the appellant's service 
representative.  In a decision dated in December 1998, the 
Board reopened the appellant's claim and remanded the case to 
the RO for additional development.  The RO has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Schizophrenia, or any other acquired psychiatric 
disorder, was not present during active service or the result 
of any incident or incidents of service.


CONCLUSION OF LAW

Schizophrenia, or any other acquired psychiatric disorder, 
was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has submitted "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, he recently underwent examination by a 
Board certified VA psychiatrist and he has submitted a 
private medical opinion in support of his claim.  The record 
also contains his VA and private clinical records.  The 
record does not reveal any additional sources of information 
which may be necessary to adjudicate the present claim and, 
accordingly, the Board finds that the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre- 
existing service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1999).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (1999).  Determination of the existence of a pre- 
existing condition must be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion.  
Miller v. West, 11 Vet.App. 345, 348 (1998).

Generally, a psychoses which manifests itself to a degree of 
10 percent or more within one year from separation from 
active service is presumed service connected even though 
there is no evidence of such disability during the period of 
service.  However, this presumption is not available to the 
appellant because he did not serve for 90 days or more.  38 
C.F.R. § 3.307(a)(1) (1999).

The appellant contends, in essence, that his nervous disorder 
stems from traumatic events which occurred during active 
service.  Through his statements of record and his October 
1996 testimony before the RO, he contends that he was 
psychiatrically normal prior to entering active service.  In 
this respect, he had worked to help support his family and he 
had earned a general equivalency diploma (GED).  However, he 
noted that he took his GED examination in Spanish and that he 
entered into service with very little knowledge of the 
English language.  He contended that, because of his 
inability to speak English, he was physically and verbally 
abused by his commanding officer.  He was kicked in the 
groin, back, chest and face in front of his servicemates.  
This experience was humiliating and resulted in hematomas 
which were treated in a VA emergency room on the day of his 
discharge.  Three weeks later, VA treated him for a psychotic 
reaction and a hernia.  Review of the record first reveals 
his complaint of in- service physical abuse on a December 
1976 application for compensation or pension.  Previous 
applications filed by or on his behalf in September and 
October 1976 were negative for any complaint of in- service 
physical abuse.

Lay statements from the appellant's mother, father, 
schoolteachers, and pastor allege that he was of sound mind 
prior to his entrance into military service.  Through her 
statements and testimony before the RO in August 1991, the 
appellant's mother further reported that, on the night of her 
son's discharge from service, he returned with "some head 
injuries and these bones were sticking out."  He was 
referred to a VA facility and treated, in part, for amnesia.  
He told her that he had been beaten.  He subsequently was 
hospitalized for his nervous condition.  He also underwent a 
hernia operation which she believed was caused by his being 
kicked in the groin and stomach.  She further indicated her 
opinion that her son's nervous disorder stemmed from the 
traumatic events that he experienced during active service.

On his enlistment examination, dated in June 1976, the 
appellant denied a history of depression, excessive worry or 
"nervous trouble of any sort."  His psychiatric status was 
clinically evaluated as "normal."  His service medical 
records are negative for complaint, treatment, manifestation, 
or diagnosis of schizophrenia or any other acquired 
psychiatric disorder.  His personnel records reveal that, on 
August 12, 1976, he was counseled due to his difficulty in 
understanding instructions.  With help from an interpreter, 
it was revealed that he did not have a good comprehension of 
the English language.  In this respect, he was unable to 
understand any instruction given to the platoon or 
individually without the use of an interpreter.  On August 
16, 1976, he was notified that the Army proposed to discharge 
him due to his "[i]nability to speak and comprehend 
English."  At that time, he signed a written statement which 
indicated that he did not desire to submit a rebuttal 
statement or undergo a separation medical examination.

VA clinical records first show treatment for symptoms of 
restlessness, insomnia, aggressive tendencies, excitement, 
hallucinations, and suicidal tendencies on September 23, 
1976.  At that time, he reported that he had been feeling 
extremely nervous and unable to cope with his daily problems 
"since one month."  He also reported that "prior to this 
month, he was fairly well."  He had attempted to commit 
suicide two days previously.  He reported symptoms of hearing 
voices, visual hallucinations and suicidal ideations, but he 
did not provide any additional information. There was no 
history of previous hospitalization or ambulatory treatment.  
He was diagnosed with undifferentiated type schizophrenia.

VA clinical records next show the appellant's inpatient 
admission for a left varicocelectomy in November 1976.  A day 
prior to surgery, he attempted to jump from a window because 
he thought he was going to be castrated.  His fellow patients 
started to make jokes about him and he became scared.  He 
reported feelings of guilt for having sexual relations with 
his girlfriend which was prohibited by his religion.  He 
underwent therapy and he eventually agreed to the 
varicocelectomy.  Thereafter, he began asking for Social 
Security benefits but he eventually was persuaded to make 
plans for vocational school.  He was discharged with a 
diagnosis of schizophrenia with depressive features.  
Subsequent VA clinical records, as well as records from 
Carmen Riviera/MAT and Dr. Fernando Tejedor Pascual, show 
continued treatment for schizophrenia.

A Certificate from the Commonwealth of Puerto Rico verified 
that, prior to April 10, 1987, the appellant did not have any 
convictions in the Courts of the Commonwealth of Puerto Rico.

In a letter dated in April 1990, Tomas Marrera Rodriguez, 
M.D., indicated that he treated the appellant during his late 
childhood until he was approximately 15 years old.  He 
further indicated that the appellant did not suffer from any 
chronic mental illness during that time period.

In a July 1992 examination report, psychiatrist Victor Julio 
Mariano Mercedes, M.D., noted the following opinion 
concerning the etiology of the appellant's schizophrenia:

"That the [appellant] displays the symptoms 
characteristic of Schizophrenia or its equal, I 
reaffirm that this condition was precipitated by 
the traumatic events that occurred in September, 
1976.  According to the examinations made in the 
psychiatric textbook of Kaplan, Hartman, and DSM 
III (Diagnostic and Statistical Manual of Mental 
Disorders) [sic], [s]chizophrenia has a hereditary 
component, but this can develop or not.  Stressor 
situations such as accidents, aggravations can 
initiate it.  An injury of this nature may 
precipitate a schizophrenic episode that, without 
the accident or psychic trauma, might not have 
occurred for many years or never.

In the case of [the appellant], he was assaulted, 
insulted and discriminated against (according to 
what the family members told me).  This traumatic 
event precipitated or accelerated the appearance 
of a severe disabling psychosis.  Had this 
accident not occurred, [the appellant] might have 
studied, worked, and realize[d] [sic] himself as a 
human being without developing this illness at 
such an early age.  In Puerto Rico, the Supreme 
Court of Justice has established in the causal 
relationship of work accidents that schizophrenia 
is related to work through precipitating factors 
or through aggression, this condition is equally 
compensable to any other work accident."

On VA mental disorders examination, dated in February 1999, 
the appellant did not respond to any of the examiner's 
questions.  His mother reported that other inpatient veterans 
from the appellant's first hospitalization told her that he 
was mistreated and hit during service.  She further reported 
that her son did not have any psychiatric condition prior to 
military service.  Upon review of the claims folder, the 
examiner noted that the appellant served as a trainee for 
less than a month.  He worked prior to service.  The 
diagnosis of chronic, paranoid- type schizophrenia was 
clinically correct.  The examiner also offered the following 
opinion in the body of the examination report:

"[W]e consider that the symptoms and behavior 
described on the available psychiatric records 
clearly describe a severe neuropsychiatric 
condition that manifested after military service.  
There is no evidence of any event occurring during 
service which has been claimed as the onset of his 
condition.  It is considered that the veteran's 
neuropsychiatric condition could have been present 
prior to service and that it is likely as not that 
the nervous condition was aggravated by his brief 
active military service.  There is no evidence, 
other than speculation based on the statements 
given by others, that there was any event 
responsible for the onset of his neuropsychiatric 
condition during service.  The veteran's severe 
and progressive deterioration has been clearly 
documented on records."

As an initial matter, the Board finds, by a preponderance of 
the evidence, that the appellant did not have a 
neuropsychiatric disorder which pre- existed service.  In 
this respect, his induction examination revealed a "normal" 
psychiatric evaluation.  This finding, which is corroborated 
in part by medical evidence from his childhood physician, is 
not disputed by him.  The Board notes that a VA examiner has 
stated that the appellant "could" have had a 
neuropsychiatric condition which pre- existed service and was 
aggravated during service.  However, the Board also notes 
that this opinion, which is couched in speculative terms, 
does not serve to overcome the presumption of soundness 
pursuant to 38 C.F.R. § 3.304(b).  Such speculation does not 
constitute the "clear and unmistakable" evidence necessary 
to rebut the presumption of soundness on induction.  See 
Bloom v. West, 12 Vet.App. 185 (1999) (the use of the term 
"could," without supporting clinical data or other 
rationale, is simply too speculative in order to provide the 
degree of certainty required for medical nexus evidence).  
See also Miller, 11 Vet.App. 345, 348 (1998).

The evidence next shows that the appellant was discharged 
from service because his lack of command of the English 
language impeded his ability to perform at a marginal level 
of competence.  He alleges that he was physically and 
verbally abused during service.  As a result, he alleges that 
he incurred "hematomas" of the face, injury to the 
testicles and emotional trauma.  In a lay statement, his 
mother alleged that he returned home in a nervous condition 
with "some head injuries" in which "bones were sticking 
out."  His service records are negative for such complaint 
or injury.  He admits that he was not treated during service.  
Upon his discharge from service, he declined physical 
examination.  He also declined the opportunity to submit a 
rebuttal statement regarding the circumstances which led to 
his discharge from service.

Following service, the initial evidence of record is devoid 
of complaint, treatment, manifestation or diagnosis of 
traumatic injury to the face or otherwise.  He first sought 
treatment for undifferentiated type schizophrenia several 
weeks after his discharge from service.  At this time, he did 
not voice any complaint of being subjected to physical or 
verbal abuse during service.  Rather, he complained of being 
unable to cope with his daily problems for a period of one 
month and that, one month previously, he was doing "fairly 
well."  Physical examination at this time was negative for 
any traumatic injury.  He underwent a left varicocelectomy a 
couple of months after being discharged from service, but 
there is also no evidence that this physical condition was of 
traumatic origin.  In fact, the record first shows his 
complaint of in- service physical abuse following the RO's 
original denial of his claim for service connection in 
November 1976.  Claims for VA compensation filed previously, 
in September and October 1976, are devoid of any allegation 
of in- service abuse.  

Based upon the above, the Board finds that the allegations of 
in- service physical and mental abuse made by and on the 
appellant's behalf are not credible.  Nowhere in the 
contemporaneous record during service, or in the months just 
after service, is there any reference to injury or injuries 
of traumatic origin.  With specific reference to the injury 
alleged by the appellant's mother, the fact that there is no 
medical record of an injury of this nature and severity 
(supposedly to the head and resulting in exposed bones), or 
of residuals of such an injury, argues against the 
credibility of this evidence.  In short, allegations of in- 
service abuse, which are unsupported by the record, are not 
credible when viewed against his history given to his 
treating physicians immediately following service and before 
the RO's denial of his original claim.

In light of the above, the Board finds the opinion of the VA 
examiner more probative than that of Dr. Mercedes.  
Consistent with the factual evidence of record, the VA 
examiner determined that "there is no evidence, other than 
speculation based on the statements given by others, that 
there was any event responsible for the onset of his 
neuropsychiatric condition during service."   On the other 
hand, Dr. Mercedes' opinion relating the onset of the 
appellant's psychosis to traumatic events during service is 
clearly based upon lay history which has been discredited.  
As noted above, since the appellant did not serve for 90 days 
or more of active service, he is not entitled to the 
presumptive provisions of 38 C.F.R. § 3.307 (a)(1) (1999).  

The VA examiner also concluded that the psychosis 
"manifested after military service."  This conclusion was 
reached after reviewing the record, including the medical 
history reported by the veteran less than a month after 
service.  At that time, he referred to a prior inability to 
cope.  Based on the opinion of the VA examiner, the Board 
finds that this history does not serve to shift the onset of 
the psychosis from approximately one month after service to 
service. 

In summary, the Board finds, by a preponderance of the 
evidence, that schizophrenia, or any other acquired 
psychiatric disorder, was not present during active service 
or the result of any incident or incidents of service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for schizophrenia, or any other acquired 
psychiatric disorder, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

